 

Case 1:71-cv-02203-CSH-SCS Document 481 Filed 07/17/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
BARBARA HANDSCHYU, et al.,
Plaintiffs, No. 71 Civ. 2203 (CSH)
-against-
POLICE DEPARTMENT OF THE CITY OF JULY 17, 2019
NEW YORK, et al.,
Defendants.
x

MEMORANDUM AND ORDER
HAIGHT, Senior District Judge:

The Court is in receipt ofa letter from Corporate Counsel (Attorney Peter G. Farrell, Deputy
Division Chief of the Law Department of the City of New York), dated July 15, 2019, which
indicates that "Defendants are not asserting any of the [applicable] confidentiality provisions" in the
Revised Handschu Guidelines (§§ VI (5)G), (k)) with respect to the "Second Annual Report of the
Civilian Representative." See attached Letter from Peter G. Farrell, Esq. (Ex. 1) (emphasis in
original). The Defendants thus have "no objection to the disclosure" of that report. Jd.
Accordingly, pursuant to section VI (5)(k) of the Revised Handschu Guidelines, the Court hereby
directs the Clerk to file the "Second Annual Report of the Civilian Representative" on the public case

docket and to serve a copy of said report by first class mail upon Class Counsel:
Case 1:71-cv-02203-CSH-SCS Document 481 Filed 07/17/19 Page 2 of 2

Mr. Jethro Eisenstein

Profeta & Eisenstein

45 Broadway

22™ Floor

New York, New York 10006.

It is SO ORDERED.

Dated: New Haven, Connecticut
July 17, 2019

(bree. 2,| Nee Sa

CHARLES S. HAIGHT, JR.”
Senior United States District Judge
